El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
*189En los casos consolidados del epígrafe, la controversia gira en torno a si es equiparable el contrato de arrenda-miento financiero conocido como leasing al de venta condi-cional o al de venta al por menor a plazos, por lo que le sería aplicable lo dispuesto en el Art. 6(a) de la Ley Núm. 61 de 13 de abril de 1916, según enmendada, conocida como la Ley de Ventas Condicionales, 10 L.P.R.A. ant. see. 36(a), a los efectos de que el acreedor que haya optado por la reposesión de un artículo, que sea objeto de una venta condicional, o haya aceptado la entrega voluntaria de tal artículo quedará impedido de instar posteriormente una acción para el cobro de dinero contra el deudor, y deberá elegir entre uno o el otro de estos remedios. Veamos.
HH
Se encuentran ante nos varios casos consolidados que presentan la misma controversia de derecho. En todos y cada uno de ellos, el contrato —que ha sido objeto de la controversia— es de arrendamiento financiero (lease agreement), redactado en similares términos.
Cada contrato básicamente establecía que, además del canon de arrendamiento, el arrendatario tenía la obliga-ción de pagar todas las costas, los gastos, los aranceles, las multas, los cargos, los impuestos relacionados con la adqui-sición (excepto los impuestos sobre ingresos o patentes por franquicia), la propiedad, las licencias, el arrendamiento, el registro, el título, la entrega, la posesión, el uso o la operación del vehículo. También se establecía que el arren-dador retenía la obligación de pagar los gastos asociados a la inscripción, al título y a la tablilla del vehículo, pero que podría requerirse al arrendatario que reembolsara dichos gastos.
Además, cada contrato disponía que el arrendatario te-nía la obligación de pagar por todos los gastos de repara-ciones del automóvil, incluyendo aceite y lubricación, gaso-*190lina, piezas y materiales, reparaciones y mano de obra, llantas y tubos, estacionamiento y almacén, peajes, multas y penalidades, y arrastre. Se establecía que todos los ries-gos de pérdida del vehículo correspondían al arrendatario.
Contenían, además, una cláusula que establecía que al cumplirse el término del arrendamiento, el vehículo debía ser entregado por el arrendatario para propósitos de su venta. Disponía que si el producto de la venta excedía el valor residual fijado en el contrato, el arrendador habría de pagar al arrendatario la diferencia, siempre y cuando el arrendatario no hubiese incurrido en mora. En cambio, si el producto de la venta fuese menor que el valor residual, el arrendatario se obligaba a satisfacer la diferencia al arrendador.
Además, cada contrato disponía que el negocio era un lease y no una venta; que cada unidad pertenecía al arren-dador y que el arrendatario no tenía ningún derecho, título o interés en éste, así como tampoco tenía una opción para comprar la unidad en cualquier momento.
Asimismo se establecía que, en caso de incumplimiento en el pago de los cánones, el arrendador tendría derecho a efectuar la reposesión de la unidad, debiendo el arrendata-rio pagar el balance de los cánones pactados durante todo el término del arrendamiento. Contenía, además, una cláu-sula en la cual se expresaba que la unidad sería utilizada para fines de negocios, comerciales o agrícolas, y no para fines personales, de familia o domésticos, y que el contrato no constituía un lease de consumidor bajo el Consumer Leasing Act de 1976.
Veamos, pues, los hechos específicos que dan base a cada uno de los casos pendientes ante nos.
A. En el caso Antonio Class Downing v. Vehicle Equipment Leasing Co. h/n/c Velco; DACO, Núm. CE-94-421, el 10 de noviembre de 1988 el arrendatario señor Class Downing suscribió un contrato de arrendamiento financiero con Velco para el arrendamiento de un vehículo marca Porsche *191de 1988, acordando un canon mensual de cuatrocientos se-tenta y nueve dólares ($479) por un término de sesenta (60) meses, con un valor residual de cuatro mil quinientos siete dólares con veinte centavos ($4,507.20). El arrenda-tario estuvo utilizando el automóvil por treinta y tres (33) meses, hasta que el 10 de octubre de 1990 lo entregó vo-luntariamente a Velco.
Así las cosas, el 24 de enero de 1991 Velco notificó al arrendatario que el balance de su cuenta ascendía a dieci-séis mil quinientos cincuenta y un dólares con veinticinco centavos ($16,551.25) y, además, le indicó que la mejor oferta conseguida por el vehículo había sido de cinco mil quinientos dólares ($5,500), otorgándole al arrendatario un plazo de cinco (5) días para obtener un precio superior. Se le advertía que, en caso contrario, Velco habría de vender el vehículo por esa suma, cobrándole la diferencia de once mil cincuenta y un dólares con veinticinco centavos ($11,051.25).
Una segunda notificación de esta advertencia le fue cur-sada al arrendatario el 15 de abril de 1991. Ninguna de estas comunicaciones fue contestada por el arrendatario, por lo que Velco procedió a vender el automóvil por el pre-cio informado y a reclamar al arrendatario el balance. Ante tal situación, el arrendatario presentó una querella contra la arrendadora ante el Departamento de Asuntos del Con-sumidor (en adelante D.A.Co.).
B. En cuanto al caso Popular Leasing & Rental, Inc. v. Elizabeth De Jesús Colón, Núm. CE-94-423, el 29 de enero de 1990 la arrendataria señora De Jesús suscribió un con-trato de arrendamiento financiero {lease) con Popular Leasing, mediante el cual esta última aceptó comprar un ve-hículo marca Honda Civic LX de 1990, para darlo en arrendamiento a la señora De Jesús. El costo de adquisi-ción para la arrendadora fue de quince mil trescientos se-tenta y tres dólares ($15,373). La arrendataria se obligó a arrendar el vehículo por un término mínimo de sesenta *192(60) meses, a base de un canon mensual de cuatrocientos doce dólares ($412), fijándose un valor residual de tres mil quinientos dólares ($3,500).
La arrendataria tomó posesión del automóvil en febrero de 1990. Para abril de 1992, la arrendataria comenzó a experimentar dificultades, y al 29 de mayo de 1992 adeu-daba la suma de ochocientos cuarenta y seis dólares con catorce centavos ($846.14), por lo que decidió entregar de forma voluntaria el vehículo a Popular Leasing.(1) Ese mismo día, Popular Leasing le envió una comunicación donde le informaba a la arrendataria que tenía diez (10) días para pagar el atraso en su cuenta o que, de lo contra-rio, se procedería a la venta del automóvil. La carta adver-tía a la arrendataria que el vehículo había sido tasado en seis mil dólares ($6,000), pero que la liquidación del con-trato ascendía a la suma de doce mil seiscientos dieciséis dólares con sesenta y ocho centavos ($12,616.68), por lo que se le brindaba la oportunidad de obtener otras ofertas que mejorasen la cantidad de la tasación.
El vehículo fue eventualmente vendido por la suma de seis mil dólares ($6,000) y, al persistir Popular Leasing en su reclamo sobre el pago del balance del contrato, la arren-dataria acudió ante D.A.Co., presentando una querella en contra de ésta.
C. En el caso Miriam Cáceres Taboas, et al. v. Bansander Leasing Corp., Núm. CE-94-424, los Srs. Alejandro Ló-pez y Miriam Cáceres suscribieron el 16 de noviembre de 1989 un contrato de arrendamiento financiero con Lea-seway of Puerto Rico, Inc. para el arrendamiento de un vehículo marca Mazda 323 DX de 1989, por un término de *193sesenta (60) meses, a base de un canon mensual de tres-cientos doce dólares ($312) y un valor residual de dos mil doscientos ocho dólares ($2,208). El costo capitalizado del automóvil era de once mil quinientos veintinueve dólares ($11,529). Dicho contrato fue cedido por Leaseway a Ban-sander Leasing el 1ro de julio de 1991.
Los arrendatarios hicieron veintiún (21) pagos sobre el vehículo, y el 25 de agosto de 1992 lo entregaron de forma voluntaria.(2) La arrendadora, Bansander Leasing, aceleró el vencimiento del contrato y ascendió su valor de liquida-ción a once mil cuatrocientos cincuenta y nueve dólares con veinticuatro centavos ($11,459.24). El 2 de octubre de 1992, Bansander Leasing vendió el automóvil por la mejor oferta recibida, esto es, la suma de cinco mil doscientos dólares ($5,200).
Así las cosas, el 22 de agosto de 1992 Bansander Leasing le reclamó a los arrendatarios el balance de seis mil doscientos cincuenta y nueve dólares con veinticuatro centavos ($6,259.24). Ante tal situación, los arrendatarios acu-dieron ante D.A.Co., presentando una querella contra Ban-sander Leasing.
D. Por último, en el caso Popular Leasing & Rental, Inc. v. DACO, Ruth Santiago Rodríguez, Núm. CT-96-1,(3) la Sra. Ruth E. Santiago Rodríguez suscribió un contrato de arrendamiento financiero (lease agreement) con Popular Leasing el 31 de mayo de 1990, mediante el cual esta úl-tima se obligó a comprar, para dar en arrendamiento a la primera, un vehículo marca Peugeot de 1989, escogido por la primera. Se obligó la arrendataria a pagar un canon *194mensual de trescientos veintisiete dólares ($327) por un término de sesenta (60) meses, con un valor residual de seis mil quinientos dólares ($6,500).
La arrendataria tomó posesión del vehículo en junio de 1990, y para enero de 1992 comenzó a experimentar dificultades. Así las cosas, al 8 de junio de 1992 adeudaba la suma de mil seiscientos noventa y ocho dólares con se-tenta centavos ($1,698.70), por lo que ésta decidió entregar voluntariamente el vehículo a la arrendadora, Popular Leasing. El 10 de junio de 1992, Popular Leasing le envió una comunicación a la arrendataria para informar que te-nía diez (10) días para pagar el atraso en su cuenta o que, de lo contrario, se procedería a la venta del automóvil. Le informó, además, que el vehículo había sido tasado en seis mil dólares ($6,000), pero que la liquidación del contrato ascendía a la suma de diecisiete mil setenta y nueve dóla-res con sesenta y nueve centavos ($17,079.69), por lo que se le brindaba la oportunidad de obtener otras ofertas que mejorasen la cantidad de la tasación, para así minimizar cualquier pérdida que surgiese entre el balance de liquida-ción y la venta de la unidad.
Posteriormente, mediante Carta de 20 de abril de 1993, Popular Leasing le notificó a la arrendataria la venta del vehículo, existencia de un balance por la suma de nueve mil ochocientos sesenta y nueve dólares ($9,869) y le requi-rió el pago del referido balance.
Ante tal situación, el 18 de mayo de 1993 la arrendata-ria presentó una querella contra Popular Leasing ante D.A.Co., en la cual solicitó, entre otras cosas, que se le relevara del pago de nueve mil ochocientos sesenta y nueve dólares ($9,869).
WH
En todas las querellas D.A.Co. resolvió que el contrato de arrendamiento financiero estaba cubierto dentro de la *195definición de contrato de venta al por menor a plazos, es-tablecida en el Art. 101(6) de la Ley Núm. 68 de 19 de junio de 1964, según enmendado por la See. 1(6) de la Ley Núm. 9 de 4 de marzo de 1976, conocida como la Ley de Ventas a Plazos y Compañías de Financiamiento, 10 L.P.R.A. see. 731 (Sup. 1977).(4) Dicho artículo definía, en lo pertinente, el contrato de venta al por menor a plazos de la manera siguiente:
... [C]ualquier acuerdo convenido en Puerto Rico, incluyendo ... [un] contrato de venta condicional o cualquier otro docu-mento evidenciarlo de un acuerdo para pagar el precio de venta al por menor a plazos de mercancía o servicios en el transcurso de un período determinado de tiempo. También incluye cual-quier arrendamiento de mercancía mediante el cual el arrenda-tario convenga en pagar como compensación por el uso de la mercancía una suma sustancialmente equivalente a su valor, o en exceso de éste, y por el cual se convenga que el arrendatario estará obligado a, o tiene la opción de, convertirse en dueño después de cumplir con los términos del contrato. (Enfasis suplido.)
A base de lo anterior, concluyó dicho foro administrativo que la entrega del vehículo por el arrendatario y la acep-tación voluntaria por la arrendadora le impedían a ésta última instar una acción de cobro por la diferencia entre el balance de su cuenta y el precio de venta de la unidad, a base del Art. 6(a) de la Ley Núm. 61, según enmendada, conocida como la Ley de Ventas Condicionales, supra. Este disponía que:
(a) El acreedor podrá optar entre la reposesión del artículo objeto del contrato de compraventa condicional y la acción judicial en cobro de dinero. De optar por la reposesión, se entenderá que el acreedor ha renunciado a llevar una acción en cobro de dinero contra el deudor en el contrato de compraventa condicional. Para los fines de este Capítulo la entrega volunta-ria del artículo, con el consentimiento del acreedor, tendrá el *196mismo efecto de una reposesión. Todo pacto en contrario se con-siderará nulo. 10 L.P.R.A. sec. 36(a) (Sup. 1977).
Así las cosas, en los Casos Núms. CE-94-421, CE-94-423 y CE-94-424, las arrendadoras acudieron ante el extinto Tribunal Superior de Puerto Rico, el cual confirmó las re-soluciones recurridas.(5) Mediante Sentencia de 4 de mayo de 1994, el tribunal de instancia concluyó que los contratos de arrendamiento financiero están sujetos a las disposicio-nes de ley contenidas en el Art. 6(a) de la Ley de Ventas Condicionales, supra, por lo que las arrendadoras, al acep-tar voluntariamente los vehículos que fueron objeto de los negocios, estaban impedidas de reclamar el pago del balance de los contratos. En la alternativa, concluyó que aun al denegarse la equivalencia entre los contratos de lease y la venta condicional, D.A.Co. tenía discreción para mode-rar la cláusula penal de aceleración de los pagos, limi-tando, según lo hizo, la compensación de las arrendadoras al valor obtenido por la venta de los automóviles.
No conformes, acudieron ante nos las arrendadoras y, en síntesis, plantean que erró el tribunal de instancia al equi-parar el contrato de leasing a lo que nuestro ordenamiento caracteriza como una venta condicional y al determinar, en la alternativa, que la cantidad reclamada a los arrenda-tarios está basada en una cláusula penal y, como tal, D.A.Co., al igual que los tribunales, tienen la autoridad para reducir o limitar la responsabilidad de los arrenda-tarios.
Mediante Resolución de 12 de agosto de 1994, consoli-damos las peticiones de certiorari y expedimos los recursos a fin de revisar la sentencia dictada en ellos.
Por su parte, en el Caso Núm. CT-96-1, Popular Leasing acudió ante el Tribunal de Primera Instancia mediante una petición de revisión, el cual a su vez solicitó a este Tribunal la expedición de un auto de certificación. Me-diante la Resolución de 24 de enero de 1996, expedimos el *197correspondiente auto y consolidamos el recurso con los ca-sos pendientes ante este Tribunal, en los que se plantea la misma controversia de derecho.
Habiéndose perfeccionado los recursos y con el beneficio de los autos originales de los casos y la comparecencia de las partes, resolvemos.
) — I 1 — I H-H
El tratadista Luis Rojo Ajuria, en su obra Leasing Mo-biliario, Madrid, Ed. Tecnos, 1987, Cap. 1, pág. 28, nos describe la operación de leasing de la forma siguiente:
... 1) elección del material y suministrador por parte del fu-turo usuario; 2) presentación de la solicitud de leasing', 3) exa-men de la solicitud y estudio sobre el cliente por parte de la empresa de leasing; 4) una vez realizado el estudio anterior, la empresa de leasing propone al posible usuario las condiciones generales y particulares de toda operación y, llegados a un acuerdo, se firma por ambos el contrato de leasing-, 5) la em-presa de leasing adquiere del proveedor (fabricante o distribui-dor) el material que designó previamente el usuario; 6) se en-trega el material al usuario en régimen de arriendo; 7) el arrendamiento tiene un determinado plazo de carácter irrevocable, llegado el cual al usuario se le presentan tres opciones: a) devolver el material a la empresa de leasing, que es propieta-ria; b) convenir un nuevo arrendamiento; c) adquirir el material en un precio previamente establecido.
Este Tribunal, en Meyers Bros. v. Gelco, 114 D.P.R. 116, 121 (1983), tuvo la oportunidad de analizar la institución del leasing, señalando sobre el particular:
... [E]l contrato de leasing... posee elementos de otras figuras, pero se diferencia de ellas. No puede en verdad equipararse totalmente, como a veces se ha intentado, al arrendamiento puro, ni al arrendamiento-venta, ni al depósito, ni al préstamo, ni a la estipulación en favor de tercero, ni a otras figuras fami-liares afines, aunque a veces comparta' características semejantes. Ninguno de estos vestidos provee la talla justa. La opinión más generalizada al presente, la cual suscribimos, es *198que se trata de un contrato atípico, sui géneris, producto de la realidad cambiante del tráfico mercantil .... (Citas omitidas.)
Señalamos, además, que:
El contrato de arrendamiento financiero no es objeto de regu-lación especial alguna en Puerto Rico. Se rige, en consecuencia, por el principio de la autonomía negocial, consagrado por el Art. 1207 de nuestro Código Civil, 31 L.P.R.A. see. 3372, equivalente al 1255 del Código Civil español. Meyers Bros. v. Gelco, supra, pág. 123. (Escolio omitido.) Véase, además, Nieves Vélez v. Bansander Leasing Corp., 136 D.P.R. 827 (1994).
Tal figura del leasing ha sido estudiada por varios tratadistas. En particular, Manuel Gutiérrez Viguera nos resume las principales diferencias entre el leasing y las operaciones de ventas a plazos de la forma siguiente:
A) En las ventas a plazos se adquiere un derecho de propie-dad en potencia durante la vigencia del contrato, mientras que el leasing está limitado al uso del bien.
B) En el leasing el pago inicial es mínimo y en ocasiones inexistente, mientras que en las ventas a plazos suele represen-tar un porcentaje significativo.
C) En las ventas a plazos existe transmisión definitiva de la propiedad al expirar el contrato; sin embargo, en el leasing se presenta toda una serie de alternativas ... [adquirir el bien por un precio previamente establecido; devolver el bien; prorrogar el alquiler (o sea, renovarlo)]. M. Gutiérrez Viguera, El Leasing como Institución Financiera, Madrid, Asociación para el Pro-greso de la Dirección, 1977, pág. 37.
Dicho tratadista también señala que:
Evidentemente, como muy bien señala MARTÍN OVIEDO,(6) “la finalidad del leasing no es vender a plazos, ni tampoco fi-nanciar operaciones de ese tenor, sino financiar el uso de bie-nes, siendo diferente la propiedad de los mismos. En tal sen-tido, el leasing que hemos incluido como arrendamiento supera en puridad los límites clásicos de éste, en cuanto que las partes no centran su atención en la propiedad del bien, sino en su mera utilización, disociando aquélla de ésta”.
*199Cierto, como sigue indicando dicho autor, “que es cláusula típica del leasing la opción de compra del bien arrendado por el usuario, pero cláusula típica, aunque no consustancial. Y cierto también que, si la opción se ejerce, el usuario satisface entonces tan sólo un valor residual, imputándose de hecho lo satisfecho por arriendo a la adquisición de la propiedad de aquél. Pero ello no nos debe hacer pensar que, siquiera cuando se produzca el ejercicio de la opción, el leasing se equipara a una venta a plazos. Y ello, básicamente, porque no puede presumirse, ni mucho menos, que el usuario tuviera voluntad de comprar al suscribir el contrato de leasing; esa voluntad, de hecho, suele formarse con el decurso y, más normalmente, al concluir la ope-ración de arriendo, a la luz de múltiples factores”.
Estos factores, decisivos para el ejercicio de la opción de com-pra, dependerán del grado de obsolescencia de los bienes arren-dados, así como de las circunstancias específicas del usuario en ese momento: situación financiera, planes de producción, estra-tegia comercial, etc. Por lo que difícilmente puede apreciarse en el usuario una voluntad previa de compra. (Enfasis suprimido.) Gutiérrez Viguera, op. cit., págs. 108-109.
IV
Por otro lado, posterior a la presentación de los casos de autos, fue aprobada por nuestra Asamblea Legislativa la Ley Núm. 76 de 13 de agosto de 1994, conocida como la Ley para Regular los Contratos de Arrendamientos de Bienes Muebles, 10 L.P.R.A. see. 2401 et seq. Asimismo fue apro-bada la Ley Núm. 60, supra, a los efectos de eliminar de la definición de contrato de venta al por menor a plazos, con-tenida en el Art. 101(6) de la Ley de Ventas a Plazos y Compañías de Financiamiento, supra, la referencia a los arrendamientos de mercancía mediante una compensación por uso sustancialmente equivalente a su valor o en exceso de éste.(7)
Surge de la Exposición de Motivos de la Ley Núm. 60, supra, que:
*200El intentar enmarcar los arrendamientos dentro del contrato de venta al por menor a plazos ha creado confusión tanto en el usuario como en la industria, dada la forma como está estruc-turada la Ley Núm. 68.(8) Ello se debe a que esta figura, a pesar de que constituye una forma de financiamiento, goza de unas características particulares. Esto ha ocasionado dificultad en la fiscalización del cumplimiento con la misma.
Es por ello que fue necesario crear nueva legislación, con el objeto de cubrir dicha figura .... 1994 Leyes de Puerto Rico 301.
Cabe aclarar que aun cuando en la Exposición de Moti-vos de la Ley Núm. 60, supra, se indica que anterior a esa ley aplicaba la Ley Núm. 68, supra, a los contratos de arrendamiento, ello resulta incorrecto en cuanto al arren-damiento financiero, puesto que según resolviéramos en Meyers Bros. v. Gelco, supra, este contrato no era objeto de regulación especial alguna en Puerto Rico. Nótese que a igual conclusión llegó el Secretario de Justicia en su In-forme sobre el P. de la C. 702 de 15 de marzo de 1994,12ma Asamblea Legislativa, 3ra Sesión Ordinaria, con relación al proyecto de ley que se convirtió en la Ley para Regular los Contratos de Arrendamientos de Bienes Muebles. Sobre el particular, señaló en el referido Informe, pág. 1, que “[s]e informa que la legislación vigente no regula este tipo de contrato”. Véase, además, en iguales términos los Informes de las Comisiones de Asuntos del Consumidor de la Cá-mara de Representantes y el Senado de Puerto Rico de 21 y 24 de junio de 1994, respectivamente.
Resulta ilustrativo el Informe de la Asociación de Ban-cos de Puerto Rico de 15 de marzo de 1994 sobre el P. de la C. 702, que luego se convirtió en la Ley Núm. 76, supra, que regula en la actualidad el arrendamiento de bienes muebles. Originalmente el proyecto de ley proveía que el arrendatario, en caso de incumplimiento, podía entregar el bien o acreditar los pagos de los cánones pendientes a op-ción del arrendador. Ello fue modificado a los fines de reco-ger las recomendaciones de la Asociación de Bancos de *201Puerto Rico.(9) Sobre el particular, ésta señaló en su In-forme, supra, págs. 22-23:
El Proyecto de Ley dispone que el Arrendatario en caso de incumplimiento podrá entregar el bien o acreditar los pagos de los cánones pendientes a opción del Arrendador.
La entrega del bien previa a la terminación del contrato o el pago de las sumas pendientes no cubre los costos y gastos in-curridos por el Arrendador. A diferencia de la Venta Condicional el “leasing” acomoda el pago a efectuarse por el Arrendatario bajo el contrato como función de tres elementos: cánones, tér-mino y valor residual. La entrega del bien en caso de incumpli-miento no compensa al Arrendador adecuadamente su riesgo ya que como función del valor residual se ha pospuesto el pago de unas sumas para el futuro. Sometemos que el Arrendatario debe de ser responsable por su obligación total según pactada. El equiparar el “leasing” con la Venta Condicional es incorrecto y no fomenta el desarrollo de este importante medio de financiamiento. ...
Entendemos necesario añadir entre las sumas a pagarse la totalidad de los cánones adeudados bajo el contrato de arren-damiento y cualquier otra cantidad adeudada. El riesgo que se asume en los arrendamientos financieros es distinto a los casos de Venta Condicional. El contrato a su vencimiento compensa los gastos, costos y riesgos incurridos durante el proceso.
Con relación a esa misma disposición, el Comisionado de Instituciones Financieras, en su Informe de 11 de abril de 1994 sobre el P. de la C. 702, pág. 8, señaló, en lo perti-nente:
Tal y como está redactado el artículo puede entenderse que si se entrega el bien voluntariamente se consideraría la entrega como una dación en pago. Desconocemos si esta es la intención del proyecto. De ser esa la intención el Arrendador perdería la inversión si el bien no puede ser vendido. Debemos señalar que existen bienes que se arriendan que son sofisticados u otros que se tornan obsoletos al pasar dos o tres años. En tales casos no pueden ser vendidos y el arrendador sufriría una pérdida.
Cabe señalar que la posición de D.A.Co. en su Informe de 3 de marzo de 1994, sobre el P. de la C. 702, pág. 5, fue:
*202El Departamento mantiene su posición, de que una vez el arredador opte por reposeer el bien arrendado, o lo reciba vo-luntariamente debe estar impedido de llevar cualquier otra ac-ción en contra del arrendatario.
No obstante dicha posición no prevaleció, siendo acogida la de la Asociación de Bancos y del Comisionado de Insti-tuciones Financieras.
De otra parte, el Informe de la Comisión de Asuntos del Consumidor de la Cámara de Representantes de 21 de ju-nio de 1994 sobre el R de la C. 702, pág. 19, señala:
Usualmente en este tipo de negocios [leasing] la persona in-teresada en un bien, solicita a un tercero que lo compre a un proveedor y se lo arriende bajo determinadas condiciones. Este tipo de contrato es muy diferente al arrendamiento diario y a la venta condicional a plazo por lo que no debe confundirse el arrendamiento de bien mueble con ninguno otro tipo de contratos. El P. de la C. 702(10) regirá exclusivamente los “leasing” en todas sus modalidades.
V
De todo lo anterior podemos colegir que el contrato de arrendamiento financiero conocido como leasing no es equiparable al contrato de venta condicional.
En primer lugar, según indicáramos en Meyers Bros. v. Gelco, supra, al momento de los hechos que dan base a la esta controversia no había regulación especial alguna que aplicara a los contratos de arrendamiento financiero, sino que éstos se regían por el principio de la autonomía nego-cial que está consagrado en el Art. 1207 del Código Civil, 31 L.P.R.A. see. 3371. Allí hicimos claro que el arrenda-miento financiero no podía equipararse totalmente a otras figuras familiares afines, aunque a veces comparta carac-terísticas semejantes, ya que ninguno de estos vestidos provee la talla justa.
*203Asimismo, nótese que en el arrendamiento financiero (leasing) el pago inicial es mínimo, se pacta el uso del bien y no equivale a una transmisión definitiva de la propiedad al expirar el contrato, puesto que en el arrendamiento financiero se presenta una serie de alternativas. No puede presumirse que el arrendatario tuviera la voluntad de comprar al suscribir el contrato, debido a que esa voluntad suele formarse al concluir la operación de arriendo, en aquellos casos en que el arrendatario decide pagar el valor residual pactado en el contrato. Además, en el contrato de arrendamiento financiero la entrega del bien en caso de incumplimiento no compensa adecuadamente al arrendador su riesgo e inversión.
Por ende, erraron tanto D.A.Co. como el tribunal de ins-tancia al aplicar a los casos de autos el Art. 101(6) de la Ley de Ventas a Plazos y Compañías de Financiamiento, supra, y el Art. 6(a) de la Ley de Ventas Condicionales, supra.
VI
De otra parte, aducen las arrendadoras que erró el tribunal de instancia al determinar en la alternativa que la cantidad reclamada a los arrendatarios está basada en una cláusula penal y como tal el D.A.Co., al igual que los tribu-nales, tiene autoridad para reducir o limitar la responsa-bilidad de éstos. Alegan que la cláusula es principal y no penal, que no tiene un fin coercitivo sino que sólo pretende que la arrendadora recupere su inversión. Veamos.
Conforme al Art. 1106 del Código Civil, 31 L.P.R.A. see. 3131, la pena sustituye a la indemnización por daños y al abono de intereses en caso de falta de cumplimiento. No obstante, en Jack’s Beach Resort, Inc. v. Cía. Turismo, 112 D.P.R. 344, 349 (1982), señalamos que a pesar de ello:
*204... no siempre su fin es la liquidación anticipada de los daños. Tiene una función punitiva de violación del deber jurídico que da a la cláusula su otro nombre de “pena convencional” y que, rebasando el motivo de lucro en la obligación ordinaria, introduce un elemento de coerción y amenaza que apremia al deudor al cumplimiento.
Asimismo, en R.C. Leasing Corp. v. Williams Int. Ltd., 103 D.P.R. 163, 169-170 (1974), indicamos que:
Respecto a las funciones de la cláusula penal nos hemos ex-presado antes, habiendo señalado que “las dos funciones más importantes atribuidas a la cláusula penal es [sic] la de asegu-rar el cumplimiento de una obligación ... y la de ... evaluar por anticipado los perjuicios que habría de ocasionar al acreedor el incumplimiento inadecuado de la obligación ....” Simonet v. Igaravídez, 90 D.P.R. 1, 9 (1964). Véanse: Puig Brutau, Fundamentos de Derecho Civil, to. 1, vol. 2, págs. 472-474; 3 Castán, Derecho Civil Español, Común y Foral, 8a. ed., 120-121.
Debido precisamente a que la cláusula penal no se encamina a reparar los daños sufridos por el acreedor sino que en adición cumple un fin coercitivo y punitivo, la referida cláusula per-mite, sujeto al principio de moderación de la pena, que las par-tes convengan que la evaluación de los daños “sobrepase la me-dida real del daño, de forma que este exceso actúe de modo eficaz como presión sobre el deudor para impulsarle al cumpli-miento específico de la obligación ante la amenaza de tener que pagar un resarcimiento que exceda del equivalente pecuniario de la prestación a que se obliga.” Espín [La cláusula penal en las obligaciones contractuales, 30 Rev. Der. Priv. 145, 153 (1946)]. Esta naturaleza in terrorem de la cláusula penal, en su función de fianza o garantía, tiene otro importante límite, sin embargo, que urge señalar. La prestación garantizadora puede ser tan desorbitada y excesiva que se convierta en una fianza impropia o caparra. 2 Santamaría, Comentarios al Código Civil, 90.
De lo anterior se desprende que no es un requisito indispensable el que una cláusula penal tenga un motivo de lucro, sino que ésta puede corresponder a una evaluación anticipada de los perjuicios que habría de ocasionar al acreedor el incumplimiento de la obligación principal.
*205Sobre el particular, nos señala C. Vidal Blanco, El Leasing, una innovación en la técnica de la financiación, Madrid, Ministerio de Hacienda, 1977, págs. 101-102, que:
... [E]n el propio contrato de Leasing se establece para el caso de impago de algunos (dos o tres) de estos plazos parciales, una cláusula penal consistente en facultar al arrendador para exi-gir del arrendatario el pago inmediato del resto pendiente del precio, quedando así anticipada la exigibilidad de los importes correspondientes a los plazos de la deuda contraída por el total arrendamiento contratado. (Enfasis suplido.)
De ahí que carezcan de validez los planteamientos de las arrendadoras, por lo que concluimos que la cláusula de aceleración —que es objeto de la controversia en el caso de autos— es de tipo penal. No obstante, no procede la modi-ficación de tal cláusula. Veamos.
El Art. 1108 del Código Civil, 31 L.P.R.A. see. 3133, dispone que:
El tribunal o juez modificará equitativamente la pena cuando la obligación principal hubiera sido en parte o irregularmente cumplida por el deudor.
Sobre el particular, en Jack’s Beach Resort, Inc. v. Cía. Turismo, supra, págs. 350-351, señalamos:
La facultad judicial de moderación debe usarse sólo con gran cautela y notoria justificación. (S. de 13 junio, 1944). Al resul-tado de frenar el predominio absoluto de la autonomía de la voluntad, bien moderando los efectos de los contratos, ya limi-tando su obligatoriedad según normas de buena fe, ha de lle-garse únicamente en circunstancias extraordinarias, como me-dio de templar su excesiva onerosidad para el obligado, o la desorbitada desproporción. Bonet Ramón, Código Civil Comen-tado, 2da. ed., 1964, a la pág. 959.
■La equidad representa para Pound una infusión de moral en el sistema legal, un recurso de alivio bajo circunstancias de extrema dureza; su concepto está ligado a la materia que la ley no define con precisión y deja a la discreción de un hombre bueno; a la corrección de deficiencias inevitables en la Ley por su universalidad, mas recuerda la advertencia de Blackstone de que no debe incurrirse en exceso de la libertad para ponde-*206rar todo caso a la luz de la equidad porque se corre el riesgo de abolir la Ley y dejar la decisión de todo asunto al corazón del juzgador. Pound, Jurisprudence, T. 2, a la pág. 361 y ss.
Aplicando lo anterior al caso de autos, concluimos que no procedía la modificación de la cláusula penal de tal ma-nera que ésta se eliminara totalmente. Ello puesto que, según indicáramos anteriormente, la cantidad reclamada por las arrendadoras pretende que éstas recuperen su in-versión, toda vez que la entrega del bien, previa a la ter-minación del contrato, no cubre las costas y gastos incurri-dos por el arrendador. Nótese que el propio contrato provee para que se deduzca del importe total de lo adeudado la suma por la cual se venda el vehículo en cuestión, por lo que de por sí la cláusula ya ha sido atemperada a los fines de evitar una onerosidad excesiva hacia el arrendatario. De ahí que no nos encontremos ante una circunstancia ex-traordinaria que amerite una modificación de la cláusula en cuestión de tal manera que la elimine totalmente.
Ahora bien, según señaláramos en R.C. Leasing Corp. v. Williams Int. Ltd., supra, pág. 172, “la moderación de la pena no debe llegar al punto de requerirle al acreedor que devuelva lo recibido en exceso al daño sufrido, 8 Manresa, Código Civil Español, 1967, pág. 574, pero en determinadas situaciones la pena puede reducirse a muy poco más de esa base”.
Abase de ello, no procede que se le reclame a los arrendatarios una suma en concepto del pago por adelantado del total de los cargos por servicios incluidos en el canon mensual de arrendamiento. Ello, puesto que los car-gos por servicio o gastos de administración se refieren fundamentalmente a los gastos de estudios, documentación, informes y otros relacionados con el manejo de la cuenta del contrato de arrendamiento financiero. Véase Vidal Blanco, op. cit., Cap. 2.1, pág. 212. Al terminar el contrato de leasing y finalizar sus efectos jurídicos, necesariamente conllevó la eliminación de los cargos por servicios de *207administración. A partir de la entrega voluntaria de los bienes y su correspondiente aceptación, los arrendadores no incurrieron en gastos adicionales de administración o manejo de cuentas. Por ello, los arrendatarios no estaban obligados a satisfacer una suma por dicho concepto, ya que tales servicios no fueron prestados por los arrendadores financieros.
Por tal razón procede devolver los casos al foro de ins-tancia para que determine qué cantidad corresponde a dicho concepto en cada uno de los casos, a los fines de que se deduzca tal cantidad del total que habrá de ser pagado por los arrendatarios.
En conclusión, se revoca la sentencia recurrida y se de-vuelven los casos al foro de instancia para que continúen los procedimientos conforme a lo aquí resuelto.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Hernández Denton disintió con üna opinión escrita, a la cual se unió el Juez Asociado Se-ñor Negrón García. El Juez Asociado Señor Fuster Berlin-geri no intervino.

 Al entregar cada vehículo, la arrendataria firmó un documento en el que expresaba:
“Reconozco que la entrega voluntaria de esta(s) unidade(s) no me releva de los términos y condiciones del contrato de arrendamiento (‘Lease Agreement’) por mí suscrito, ni de mis obligaciones bajo el mismo. Reconozco, además, que tengo la obligación de continuar pagando las mensualidades hasta que se efectúe la venta y que soy responsable de cualquier pérdida que pueda surgir en la(s) referida(s) transacción(es).” Apéndice, pág. 6.


 Firmaron un documento en el cual reconocían que “[e]sta entrega ... no cons-tituye un abono, pago, liberación o extinción ya sea total o parcial de la obligación que surja del contrato de arrendamiento ...”. Apéndice III, pág. 7.


 Mediante la Solicitud de Certificación Núm. CT-96-1 que fue presentada ante este Tribunal el 3 de enero de 1996, el Tribunal de Primera Instancia solicitó que en el caso Popular Leasing & Rental, Inc. v. DACO, Ruth Santiago Rodríguez, Núm. KAC-94-1728, pendiente ante dicho foro, fuera expedido un auto de certificación, a los fines de que éste fuera resuelto directamente por este Tribunal, considerando la existencia de casos pendientes ante nos con la misma controversia de derecho; esto es, si el contrato de leasing era equiparable al de venta condicional.


 Posterior a los hechos que dan base a esta controversia, dicho inciso fue enmendado mediante la Ley Núm. 60 de 11 de agosto de 1994 (10 L.P.R.A. see. 731), según discutiremos más adelante.


 El caso fue referido ante la Unidad Especial de Jueces de Apelaciones, Hon. German J. Brau Ramírez, la cual los consolidó.


 J.M. Martín Oviedo, El leasing ante el Derecho español, Madrid, Ed. Derecho Financiero, 1972, págs. 72-73.


 Si bien es cierto que ambas leyes no aplican al caso de autos por éstas haberse aprobado con posterioridad a los hechos que dan base a la controversia, las expresiones contenidas en sus historiales legislativos resultan pertinentes en tanto discuten el estado de derecho anterior a su aprobación.


 Ley de Ventas a Plazos y Compañías de Financiamiento.


 Actualmente equivale al Art. 24 de la Ley Núm. 76 de 13 de agosto de 1994 (10 L.P.R.A. see. 2422).


 Dicho proyecto se convirtió en la Ley Núm. 76, supra, 10 L.P.R.A. see. 2401 et seq.